                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY



    LOCAL 365 PENSION FUND, et al.
                                                      Civ. No. 20-10536 (KM)(JBC)
                       Plaintiffs,
                                                                OPINION
    v.

    KAPLAN BROS. BLUE FLAME CORP.,
    et al.

                      Defendants.



KEVIN MCNULTY, U.S.D.J.:
              The Trustees of Local 365 UAW Pension Fund (the “Fund”) initiated this
action to recover withdrawal liability pursuant to the Employee Retirement
Income Security Act of 1974 (“ERISA”), as amended by the Multiemployer
Pension Plan Amendments Act of 1980 (“MPPAA”), 29 U.S.C. §§ 1001-1461,
against defendant Kaplan Bros. Blue Flame Corp. (“Kaplan”) and all unnamed
trades or businesses under its common control. Because defendants have failed
to answer or otherwise respond to the Complaint, the Trustees now move for
default judgment. The Trustees seek entry of judgment for withdrawal liability,
interest, liquidated damages, and attorneys’ fees and costs, pursuant to 29
U.S.C. §§ 1132(g)(2)(A)-(D), 1145, 1399(c)(5), (6), 1451(b), and 29 C.F.R. §
4219.32.
              For the reasons provided herein, I will grant the Trustees’ motion and
enter default.

         I.      Summary1
                 a. Factual Background
              The Fund maintains an “employee pension benefit plan” under ERISA §
3(1), 29 U.S.C. § 1002(2), (the “Plan”). (Compl. ¶3). The Plan provides retirement



1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
income to employees for whom employers make contributions and is maintained
pursuant to collective bargaining agreements between employee organizations
and various employers. (Id.). Thus, the Fund is a “multiemployer plan” within
the meaning of ERISA § 3(37), 20 U.S.C. § 1002(37). (Id.).
       At all relevant times, Defendant Kaplan was and remains an employer in
an industry affecting commerce within the meaning of ERISA §§ 3(5), (11), and
(12), 29 U.S.C. §§ 1102(5), (11), and 12). (Compl. ¶6). The Complaint alleges on
information and belief that John Does One through Ten are employers related to
Kaplan within the meaning of 26 U.S.C. § 414(b), (c), (m), (n) or (o). (Compl. ¶7).
       Kaplan operated a business that employed members of the UAW Local
365 (“Union”). (Compl. ¶8). The terms and conditions of employment for
Kaplan’s employees were governed by collective bargaining agreements between
Kaplan and the Union. (Compl. ¶9). Under those agreements, Kaplan was
obligated to make certain contributions to the Fund, which it regularly and
consistently made until its withdrawal in or around June 2019. (Compl. ¶¶9,
11).
          b. The Complaint
       On August 14, 2020, the Trustees filed its complaint against Kaplan and
John Does One through Ten asserting claims for withdrawal liability (Count 1
as against Kaplan and Count 2 as against the unnamed defendants) and for
injunctive relief in the form of enjoining the dissipation of defendants’ assets
(Count 3 against all defendants). (Compl. ¶¶10-30).
       With respect to their claim for withdrawal liability (Counts 1 and 2), the
Trustees assert that in June 2019, Kaplan permanently ceased making its
required contributions to the Fund, which constituted “complete withdrawal”
under ERISA. (Compl. ¶11). Pursuant to ERISA § 4201, 29 U.S.C. § 1381,
Kaplan “is obligated to pay withdrawal liability to the Fund for its proportionate

       “DE” = Docket entry number in this case.
       “Compl.” = Plaintiffs’ Complaint (DE 1)
       “Trustees’ Brief” = Plaintiffs’ Memorandum of Law in Support of its Motion for
       Default Judgment (DE 9-2)
       “Hertzig Decl.” = Declaration of Regina C. Hertzig, Esq. (DE 9-3)
share of the Fund’s unfunded vested benefits.” (Compl. ¶12). The Trustees
submit that, in accordance with ERISA § 4211, 29 U.S.C. § 1391 and the
applicable provisions of the Trust Agreement, the Fund preliminarily calculated
Kaplan’s withdrawal liability to be $1,464,723. (Id.) On December 17, 2019, the
Fund sent Kaplan a written demand for its withdrawal liability and informed
Kaplan that it could amortize payments in eighty consecutive quarterly
installments of $366.50 (Compl. ¶13), apparently a discount. The letter
explained that the first quarterly payment would be due on February 17, 2020.
(Id.). The letter further informed Kaplan that the calculated withdrawal liability
was a preliminary amount as the December 31, 2019 valuation was not yet
completed. (Id.; DE 1-1 (“Exhibit A”)).
      On February 20, 2020, the Fund sent Kaplan an updated withdrawal
liability figure in the amount of $2,553,193. (Compl. ¶14). Although the total
increased, the quarterly payment schedule of $366.50 did not change. (Id. DE 1-
2 (“Exhibit B”)).
      On April 29, 2020, the Fund notified Kaplan that it had failed to make the
first quarterly payment by February 17, 2020, and that, if such failure was not
cured within sixty days, Kaplan would be in default within the meaning of
ERISA § 4219(c)(5), 29 U.S.C. § 1399(c)(5) (“Default Notice”). (Compl. ¶16; DE 1-
3 (“Exhibit C”)). More than sixty days have elapsed since the Notice of Default
was electronically mailed to Kaplan and, as of the filing of the Compliant,
Kaplan has failed to make its first quarterly payment or any subsequent
payment. (Compl. ¶17). Additionally, Kaplan did not request review of the
withdrawal liability assessment within sixty days of its issuance, as required
under ERISA § 4219 (b)(2), 29 U.S.C. § 1399(b)(2). (Compl. ¶18).
      Such a default on withdrawal liability obligations causes the entire
outstanding balance to become due and owing under ERISA § 4219 (c)(5), 29
U.S.C. § 1399(c)(5), and ERISA § 515, 29 U.S.C. § 1145. (Compl. ¶19).
Additionally, the Trustees submit that Kaplan “is obligated to pay the greater of
liquidated damages of twenty (20%) percent of the unpaid amount due and
owing, or the amount of interest awarded, plus costs and attorneys’ fees.”
(Compl. ¶21). The Trustees submit that the unnamed “John Doe” defendants
are jointly and severally liable for those amounts. (Compl. ¶¶22, 25).
         Regarding the Trustees’ claim for injunctive relief (Count 3), the
Complaint asserts the following:
         Unless Defendants are restrained and enjoined from distributing,
         alienating, transferring, assigning, encumbering or otherwise
         disposing of their assets, Defendants will have no assets with which
         to meet their obligation to the Fund thereby causing the Fund and
         its pension participants and beneficiaries immediate and irreparable
         loss, damage, and injury for which the Fund will have no adequate
         remedy of law.

(Compl. ¶29). Further, the Complaint alleges that the Fund “will be subjected to
irreparable hardship and injury in the event that Defendants are not
immediately restrained and enjoined, and the status quo maintained during the
pendency of this action.” (Compl. ¶30).
         Because defendants have failed to answer or otherwise respond to the
Complaint, the Trustees now move for default judgment. The Trustees seek
entry of judgment for withdrawal liability plus interest, liquidated damages, and
attorneys’ fees and costs, pursuant to 29 U.S.C. §1132(g)(2)(A)-(D), 1145,
1399(c)(5), (6), 1451(b), and 29 C.F.R. § 4219.32. (Trustees’ Brief at 2).

   II.      Discussion
            a. Legal Standard
         “[T]he entry of a default judgment is left primarily to the discretion of the
district court.” Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir. 1984) (citing
Tozer v. Charles A. Krause Milling Co., 189 F.2d 242, 244 (3d Cir. 1951)).
Because the entry of a default judgment prevents the resolution of claims on the
merits, “this court does not favor entry of defaults and default judgments.”
United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 194 (3d Cir. 1984).
Thus, before entering default judgment, the Court must determine whether the
“unchallenged facts constitute a legitimate cause of action” so that default
judgment would be permissible. DirecTV, Inc. v. Asher, 2006 WL 680533, at *1
(D.N.J. Mar. 14, 2006) (citing Wright, Miller, Kane, 10A Fed. Prac. & P. Civil 3d §
2688, at 58–59, 63).
         “[D]efendants are deemed to have admitted the factual allegations of the
Complaint by virtue of their default, except those factual allegations related to
the amount of damages.” Doe v. Simone, 2013 WL 3772532, at *2 (D.N.J. July
17, 2013). While “courts must accept the plaintiff's well-pleaded factual
allegations as true,” they “need not accept the plaintiff's factual allegations
regarding damages as true.” Id. (citing Chanel, Inc. v. Gordashevsky, 558 F.
Supp. 2d 532, 536 (D.N.J. 2008)). Moreover, if a court finds evidentiary support
to be lacking, it may order or permit a plaintiff seeking default judgment to
provide additional evidence in support of the allegations. Doe, 2013 WL
3772532, at *2.
          b. Prerequisites for Entry of Default Judgment
      Before a court may enter default judgment against a defendant, the
plaintiff must have properly served the summons and complaint, and the
defendant must have failed to file an answer or otherwise respond to the
complaint within the time provided by the Federal Rules, which is twenty-one
days. See Gold Kist, Inc. v. Laurinburg Oil Co., Inc., 756 F.2d 14, 18–19 (3d Cir.
1985); Fed. R. Civ. P. 12(a).
      Here, the Summons and Complaint were served on November 10, 2020 as
to Kaplan Bros. Blue Flame Corp. c/o Charles J. Augusto, Jr., an officer of said
defendant’s company. The deadline to answer or otherwise respond to the
Complaint fell on December 1, 2020. (DE 4, 5, 6). The Clerk’s entry of default
was duly noted on December 30, 2020 as to Kaplan (Clerk’s entry following DE
7). Therefore, the prerequisites for default have been satisfied.2
          c. Three-Factor Analysis
      After the prerequisites have been satisfied, a court must evaluate the
following three factors: “(1) whether the party subject to default has a
meritorious defense, (2) the prejudice suffered by the party seeking default, and
(3) the culpability of the party subject to default.” Doug Brady, Inc. v. N.J. Bldg.
Laborers Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2008) (citing Emcasco
Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d Cir. 1987)).

                i. Factor one: Existence of meritorious defense
      As always, evaluation of the first factor is made difficult by defendants’
failure to answer or to oppose the motion for default judgment. Nevertheless, my
independent review of the record does not suggest that the Trustees’ claims are



      2       A second, apparently redundant service was made on November 18, 2020
as to defendant Kaplan Bros. Blue Flame Corp. c/o Michael Gluck, an authorized
agent. As to that service, the deadline to respond would have been December 9, 2020.
legally flawed. See Doe, 2013 WL 3772532, at *5. Accepting the allegations in
the Complaint as true, Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir.
1990), I find that the Trustees have established entitlement to the assessed
withdrawal liability, interest, liquidated damages, and attorneys’ fees and costs.
      Under ERISA, as amended by the MPPAA, “employers may make
contributions to one or more pension plans on behalf of their employees who
belong to a participating union.” Flying Tiger Line v. Teamsters Pension Trust
Fund, 830 F.2d 1241, 1243 (3d Cir. 1987). The MPPAA was designed to remedy
ERISA’s failure to “protect plans from the adverse consequences that resulted
when individual employers terminate[d] their participation in, or withdr[e]w
from, multiemployer plans.” Id. (internal citations omitted) (alterations in
original) (citing Pension Benefit Guar. Corp. v. R.A. Gray & Co., 467 U.S. 717,
722 (1984)). To safeguard such plans, the MPPAA created an infrastructure to
assess withdrawal liability for employers that terminate or withdraw from those
pension plans. Id. at 1243-44.
       Pursuant to the MMPPA, “when a contributing employer withdraws from
participation in a fund, the employer is responsible for [its] pro rata share of the
unfunded vested liability remaining in the fund at the time of withdrawal,
subject to certain adjustments.” Bd. of Trs. of Trucking Emps. of N. Jersey
Welfare Fund, Inc. v. Centra, 983 F.2d 495, 498 (3d Cir. 1992) (citing 29 U.S.C. §
1381(b)). Any businesses “under common control” of a contributing employer
are also liable when an employer withdraws from a fund. Id. (citing 29 U.S.C. §
1301(b)(1)).
      The procedure imposed by the MPPAA is as follows. When an employer
withdraws from a pension plan, the trustees must determine the amount of
withdrawal liability owed. Bd. of Trs. of Trucking Emps. of N. Jersey Welfare Fund
v. Gotham Fuel Corp., 860 F. Supp. 1044, 1047 (D.N.J. 1993); 29 U.S.C. §§
1381, 1382(1). Then the trustees must notify the employers of the amount of
and schedule for withdrawal liability, and demand payment in accordance with
that schedule. Gotham Fuel Corp., 860 F. Supp. at 1047; 29 U.S.C. §§ 1382(2),
1399(b)(1). The MPPAA then provides the employer with ninety days from the
receipt of notice to request a review of the liability assessed by the trustees,
identify any inaccuracies, and furnish any additional relevant information.
Gotham Fuel Corp., 860 F. Supp. at 1047; 29 U.S.C. § 1399(b)(2)(A). Either party
may initiate arbitration proceedings if they cannot agree on the amount of
withdrawal liability owed. Gotham Fuel Corp., 860 F. Supp. at 1047; 29 U.S.C. §
1401(a)(1). However, if the employer fails to pursue arbitration, then “the
withdrawal liability assessment becomes due and owing and the trustees may
commence an action to collect the unpaid withdrawal liability from the
employer.” Gotham Fuel Corp., 860 F. Supp. at 1047; 29 U.S.C. §§ 1401(b)(1),
1451.
        The MPPAA’s “pay first, dispute later” policy requires the employer to
make interim payments to the pension fund pending any final resolution –
either through arbitration or by a federal court. Centra, 983 F.2d at 498, 508
(holding, inter alia, that “ERISA’s specific strong policy mandating immediate
payment cannot be overridden by general notions that settlements should be
accorded finality” and that until the District Court ruled on the enforceability of
the settlement agreement, the employer was required to make interim payments
to the pension fund); 29 U.S.C. § 1399(c)(2) (“Withdrawal liability shall be
payable in accordance with the schedule set for by the plan sponsor under
subsection (b)(1) beginning no later than 60 days after the date of the demand
notwithstanding any request for review or appeal of determinations of the
amount of such liability or of the schedule.”).
        Here, withdrawal liability was assessed on Kaplan no later than February
20, 2020. Kaplan failed to take any of the statutorily mandated steps to
challenge that assessment, and the time for commencing such a challenge has
now run. Thus, under ERISA, Kaplan’s withdrawal liability is due and owing.
Gotham Fuel Corp., 860 F. Supp. at 1047; 29 U.S.C. §§ 1401(b)(1), 1451.
Pursuant to 29 U.S.C. § 1132(g)(2), the Trustees have established entitlement to
(A) the unpaid contributions; (B) the interest on the unpaid contributions; (C)
the greater of either (1) additional interest on the unpaid contributions or (2)
liquidated damages in an amount not in excess of 20 percent of the unpaid
contributions; (D) reasonable attorneys’ fees and costs; and (E) such other legal
or equitable relief as the Court deems appropriate.3
               ii. Factors two and three: Prejudice to Plaintiff and
                   Defendants’ culpability
      The second and third factors also weigh in favor of default. Defendants
were properly served but failed to appear, defend, or otherwise respond to the
Complaint. It is clear that the plaintiffs have been prejudiced by this dereliction
because they have been “prevented from prosecuting their case, engaging in
discovery, and seeking relief in the normal fashion.” See Teamsters Pension
Fund of Philadelphia & Vicinity v. Am. Helper, Inc., 2011 WL 4729023, at *4
(D.N.J. Oct. 5, 2011) (find that a defendant’s failure to answer prejudices the
plaintiff); see also Gowan v. Cont’l Airlines, Inc., 2012 WL 2838924, at *2 (D.N.J.
Jul. 9, 2012) (“[Plaintiff[s] will suffer prejudice if the Court does not enter default
judgment as Plaintiff[s] [have] no other means of seeking damages for the harm
caused by Defendant.”). Absent any evidence to the contrary, “the Defendant[s’]
failure to answer evinces the Defendant[s’] culpability in [the] default.”
Teamsters Pension Fund of Philadelphia & Vicinity, 2011 WL 4729023 at *4. In


3     29 U.S.C.A. § 1132(g)(2) provides:
      In any action under this subchapter by a fiduciary for or on behalf of a
      plan to enforce section 1145 of this title in which a judgment in favor of
      the plan is awarded, the court shall award the plan—
      (A) the unpaid contributions,
      (B) interest on the unpaid contributions,
      (C) an amount equal to the greater of--
             (i) interest on the unpaid contributions, or
             (ii) liquidated damages provided for under the plan in an amount
             not in excess of 20 percent (or such higher percentage as may be
             permitted under Federal or State law) of the amount determined by
             the court under subparagraph (A),
      (D) reasonable attorney's fees and costs of the action, to be paid by the
      defendant, and
      (E) such other legal or equitable relief as the court deems appropriate.
      For purposes of this paragraph, interest on unpaid contributions shall be
      determined by using the rate provided under the plan, or, if none, the rate
      prescribed under section 6621 of Title 26.
this case, “there is nothing before the Court to show that the Defendant[s’]
failure to file an answer was not willfully negligent.” Id. (citing Prudential Ins. Co.
of America v. Taylor, 2009 WL 536043, at *1 (D.N.J. Feb. 27, 2009)) (finding that
when there is no evidence that the defendant’s failure to answer the complaint
was due to something other than its own willful negligence, the defendant’s
conduct is culpable and default judgment is warranted).
      Overall, then, the three factors support the entry of default judgment.
             d. Remedies
      Pursuant to ERISA, as amended by the MPPAA, the Trustees have
established entitlement to judgment in the following amounts:
      (i)      $2,533,193.00 in unpaid withdrawal liability, pursuant to 29 U.S.C.
               §§1132(g)(2)(A), 1145, 1381(a), and 1399 (c)(5), (Hertzig Decl. ¶7);
      (ii)     $420,510.04 in interest as of February 1, 2021, pursuant to 29
               U.S.C. §§1132(g)(2)(B), 1399(c)(6), 1451(b), 29 C.F.R. § 4219.32. and
               the provisions of the Trust, (Hertzig Decl. ¶ 8 (calculating interest at
               the rate of 10% per annum or 0.83% per month ($2,533,193.00 x
               0.83% = $21,025.50, $21,025.50 x 20 months = $420,510.00));
      (iii)    $506,638.60 in liquidated damages, pursuant to 29 U.S.C. §§
               1132(g)(2)(C), 1451(b) (Hertzig Decl. ¶9 (demonstrating liquidated
               damages ($2,533,193 x 20% = $506,658.60) as greater than the
               outstanding interest ($420,510));4 and
      (iv)     $5,657.20 in attorneys’ fees and costs pursuant to §§ 29 U.S.C.
               1132(g)(2)(D) and 1451(b) (Hertzig Decl. ¶10 (detailing accounting of
               the attorneys’ fees and costs incurred in this action)).




4      ERISA provides for the greater of either liquidated damages or additional
interest. 29 U.S.C. 1132(g)(2)(C); see also Hertzig Decl. ¶9. I have therefore denied the
request for additional interest.
  III.   Conclusion
     For the reasons set forth above, I will grant plaintiffs’ motion (DE 9) and
enter default judgement.
     An appropriate order and judgment follows.
Dated: May 18, 2021
                                    /s/ Kevin McNulty
                                    ____________________________________
                                    Kevin McNulty
                                    United States District Judge




                                    10
